370 S.E.2d 247 (1988)
322 N.C. 610
Brenda LEMONS
v.
OLD HICKORY COUNCIL, BOY SCOUTS OF AMERICA, INC.
No. 438PA87.
Supreme Court of North Carolina.
June 30, 1988.
Bailey & Dixon, Raleigh, and Bell, Davis & Pitt, Winston-Salem, for plaintiff.
Petree, Stockton & Robinson, Winston-Salem, for defendant.

ORDER
Upon consideration of the petition filed by Defendant in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of June 1988."